UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7176


RAYMOND EDWARD CHESTNUT,

                Plaintiff - Appellant,

          v.

TONI MCCOY, correctional officer, individual capacity,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. R. Bryan Harwell, District Judge, and
Shiva Vafai Hodges, Magistrate Judge. (1:13-cv-01814-RBH-SVH)


Submitted:   February 27, 2014               Decided:   March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Edward Chestnut, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymond Edward Chestnut seeks to appeal the district

court’s order affirming the magistrate judge’s order denying his

first   motion      for   appointment     of   counsel    and    the    magistrate

judge’s    order     denying    his   second    motion    for    appointment        of

counsel.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral    orders,     28    U.S.C.    § 1292   (2012);     Fed.    R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).       The orders Chestnut seeks to appeal are neither

final orders nor appealable interlocutory or collateral orders.

Accordingly, we dismiss the appeal for lack of jurisdiction.                        We

dispense     with    oral      argument    because      the    facts    and    legal

contentions    are    adequately      presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                                            DISMISSED




                                          2